Title: To John Adams from Seth Harding, 30 September 1798
From: Harding, Seth
To: Adams, John



Sir
New York 30th. Sepr. 1798

On the 27th. Instant, I had the Honnor to Receive your kind frendley Letter with a Number of Certificates which I Enclosed to your Excelencey Sumtime past the Reason your Letter did not Com to hand before I suppose was on acct. of the Sickness in this City. Sir I am Exceading happy to hear youre Excelency so fulley Sattisfied, in Regard to the Unfaverable Charge Lodged against me—Sir I sincerely thank your Excelency for the Honor you have Confured on me In writeing me a Line on the subject—Sir you will Please to Command me at any time by Night or day on any Expedishon—whatever you In your wisdom may think propper—and may you long Live to Be a Scurge to your Enemies, and a Blessing to your Cuntry—and hearafter—Be Blest in that world which will open New Sources of Entilligence to your Inquiering mind.
I am Sir with the Hiest / Esteem your most obedient / and most Humble Servant

Seth Harding